Case 1:19-cv-02293-CFC-SRF Document 64-1 Filed 02/11/21 Page 1 of 22 PageID #: 1727




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

    COGNIPOWER LLC,                                 :
                                                    :
                       Plaintiff,                   :
                                                    : Case No.: 19-cv-02293-CFC
             v.                                     :
                                                    :
    FANTASIA TRADING LLC D/B/A
                                                    :
    ANKERDIRECT and
                                                    :
    ANKER INNOVATIONS LIMITED,                      :
                       Defendants.                  :
                                                    :

                   AMENDED JOINT CLAIM CONSTRUCTION CHART

            Pursuant to Paragraph 17 of the Court’s Scheduling Order (D.I. 23) entered

   on July 30, 2020, Plaintiff CogniPower LLC (“CogniPower”) and defendants

   Fantasia Trading LLC d/b/a AnkerDirect and Anker Innovations Limited

   (collectively “Fantasia”) hereby provide the following amended joint claim

   construction chart for U.S. Reissue Patent Nos. RE47,031 (’031) and RE47,713

   (’713).

            Attached as Exhibit A is the ’031 Patent.

            Attached as Exhibit B is the ’731 Patent.




                                              1
   59788/0001-40175543v1
                   Case 1:19-cv-02293-CFC-SRF Document 64-1 Filed 02/11/21 Page 2 of 22 PageID #: 1728




                                   CogniPower’s       CogniPower’s         Fantasia’s       Fantasia’s Support
     Patent/             Term/
                                     Proposed           Support            Proposed
     Claims              Phrase
                                   Construction                           construction
Terms in
both
Patents
’031 – 1,         Section A1      Plain and ordinary Claim language A pulse signal that     3:61-663
10, 18, 64                        meaning.           of `031 claims 1, determines only
’713 – 18,        “demand                            10, 18, 48, 64    when to turn on a    6:24-31
48                pulse”                                               primary switch and
                                                     Claim language plays no role in        9:53-56
                                                     of `713 claims    determining when
                                                     18, 48            to turn off the      713 File History:
                                                                       switch.              4/24/18
                                                              2
                                                     Abstract                               Amendment at 11
                                                     Figs. 1-4
                                                     3:10-17                                11/6/18 Interview
                                                     3:29-35                                summary, attached
                                                     6:11-12                                agenda at 3
                                                     6:24-28
                                                     6:28-31                                11/6/18 Interview
                                                     6:53-55                                summary, attached
                                                     7:61-67                                agenda at 4
                                                     9:1-14
                                                     9:23-25
 1
   Reference to Joint Claim Construction Brief section addressing term.
 2
   RE47,031 and RE47,713 share a specification. Citations herein are to the `031 Specification.
 3
   Cites in this format are to the 031 specification.
                                                            2
 59788/0001-40175543v1
                   Case 1:19-cv-02293-CFC-SRF Document 64-1 Filed 02/11/21 Page 3 of 22 PageID #: 1729




                                   CogniPower’s        CogniPower’s         Fantasia’s         Fantasia’s Support
   Patent/               Term/
                                     Proposed            Support            Proposed
   Claims                Phrase
                                   Construction                            construction
                                                      9:47-49                                  1/2/19 Amendment
                                                      9:53-56                                  at 15
                                                      10:7-48                                  1/2/19 Lawson Dec.
                                                                                               at ¶ 4.

                                                                                               1/2/19 Amendment
                                                                                               at 16 1/2/19 Lawson
                                                                                               Dec. at ¶ 6.

                                                                                               1/2/19 Amendment
                                                                                               at 31 1/2/19 Lawson
                                                                                               Dec. at ¶ 55.

                                                                                               8/2/19 Amendment
                                                                                               at 11
                                                                                               8/2/19 Second
                                                                                               Lawson Dec. at ¶ 6.

’031 – 1,         Section B       Plain and ordinary Claim language     A diode that           2:63-3:2
10                                meaning            of `031 claims 1,  converts alternating
’713 – 18,        “rectifier []                      9, 10, 15, 17, 18, current to direct      5:14-22
48                poled to                           48, 64             current and which is
                  charge [a]                                            oriented to allow      6:7-9
                  capacitor                           Claim language current to flow
                  during                              of `713 claims 1, through it to the      6:34-37


                                                                3
 59788/0001-40175543v1
                  Case 1:19-cv-02293-CFC-SRF Document 64-1 Filed 02/11/21 Page 4 of 22 PageID #: 1730




                                  CogniPower’s      CogniPower’s           Fantasia’s       Fantasia’s Support
  Patent/               Term/
                                    Proposed          Support              Proposed
  Claims                Phrase
                                  Construction                            construction
                 forward                           9, 10, 15, 17, 18, capacitor whenever
                 pulses”                           19, 21, 48, 53     the primary power     7:8-13
                                                                      switch is on during
                                                   Figs. 1-4          a switching cycle.    7:52-54
                                                   1:36-38
                                                   2:59-62                                  9:28-29
                                                   2:63-3:2
                                                   5:19-22                                  10:1-4
                                                   6:7-9
                                                   6:34-37                                  031 File history:
                                                   7:49-52                                  4/20/18 Comments
                                                   10:1-4                                   on Statement of
                                                                                            Reasons for
                                                   713 File History                         Allowance.

                                                   January 2, 2019                          3/23/18
                                                   Amendment                                Amendment at 15
                                                   Under 37 C.F.R.
                                                   1.111, p. 37                             713 File History:
                                                                                            1/2/19 Amendment
                                                   EP 2717449 at                            at 29
                                                   [0006], [0070]                           1/2/19 Lawson Dec.
                                                   (attached to May                         at ¶ 42
                                                   31, 2016
                                                   Information


                                                          4
59788/0001-40175543v1
                  Case 1:19-cv-02293-CFC-SRF Document 64-1 Filed 02/11/21 Page 5 of 22 PageID #: 1731




                                  CogniPower’s      CogniPower’s         Fantasia’s      Fantasia’s Support
  Patent/               Term/
                                    Proposed          Support            Proposed
  Claims                Phrase
                                  Construction                          construction
                                                   Disclosure                            7/16/19 Interview
                                                   Statement)                            summary at 2

                                                   031 File History                      7/18/19 Applicant
                                                                                         Interview Summary
                                                   EP 2717449 at                         at 1, Figs. 1-3
                                                   [0006], [0070]
                                                   (attached to                          7/18/19 Applicant
                                                   April 5, 2016                         Interview Summary
                                                   Information                           at 2
                                                   Disclosure
                                                   Statement)                            8/2/19 Amendment
                                                                                         at 15
                                                   Patents/Applicati                     8/2/19 Second
                                                   ons Cited During                      Lawson Dec. at ¶
                                                   Prosecution of                        12-13.
                                                   031 and 713
                                                                                         8/2/19 Amendment
                                                   US2010/015763                         at 16
                                                   0A1 at [0062]                         8/2/19 Second
                                                                                         Lawson Dec. at ¶
                                                   US8976561,                            25.
                                                   10:43-60, 13:34,
                                                   13:15-61                              8/2/19 Amendment
                                                                                         at 16


                                                          5
59788/0001-40175543v1
                  Case 1:19-cv-02293-CFC-SRF Document 64-1 Filed 02/11/21 Page 6 of 22 PageID #: 1732




                                  CogniPower’s      CogniPower’s         Fantasia’s      Fantasia’s Support
  Patent/               Term/
                                    Proposed          Support            Proposed
  Claims                Phrase
                                  Construction                          construction
                                                   US9035435,                            8/2/19 Second
                                                   10:16-34                              Lawson Dec. at ¶
                                                                                         27.
                                                   US9178411,
                                                   8:40-59                               8/2/19 Amendment
                                                                                         at 17
                                                   US9246392,                            8/2/19 Second
                                                   4:35-45                               Lawson Dec. at ¶ 28
                                                                                         (re Zhu), 31-33 (re
                                                   US2005/025426                         Szepesi).
                                                   6A1 at [0012]-
                                                   [0014], [0047]                        8/2/19 Amendment
                                                                                         at 23
                                                   US4459651,                            8/2/19 Second
                                                   4:11-14                               Lawson Dec. at ¶
                                                                                         59-60.
                                                   US7450402,
                                                   7:13-16                               8/16/19 Notice of
                                                                                         Allowability at 3
                                                   US20110096578
                                                   at [0005]-[0006]

                                                   Patents/Applicati
                                                   ons Cited During



                                                          6
59788/0001-40175543v1
                  Case 1:19-cv-02293-CFC-SRF Document 64-1 Filed 02/11/21 Page 7 of 22 PageID #: 1733




                                  CogniPower’s      CogniPower’s         Fantasia’s      Fantasia’s Support
  Patent/               Term/
                                    Proposed          Support            Proposed
  Claims                Phrase
                                  Construction                          construction
                                                   Prosecution of
                                                   031

                                                   DE60012566T2
                                                   at [0011],
                                                   [0030], [0031]

                                                   Patents/Applicati
                                                   ons Cited During
                                                   Prosecution of
                                                   713

                                                   US10008942,
                                                   3:66-4:11




                                                          7
59788/0001-40175543v1
                   Case 1:19-cv-02293-CFC-SRF Document 64-1 Filed 02/11/21 Page 8 of 22 PageID #: 1734




                                   CogniPower’s        CogniPower’s          Fantasia’s         Fantasia’s Support
   Patent/               Term/
                                     Proposed            Support             Proposed
   Claims                Phrase
                                   Construction                             construction
Terms in
’031 only
’031 – 18         Section C       Plain and ordinary Claim language      Using a diode that     2:63-3:2
                                  meaning            of `031 claims 1,   converts alternating
                  “using a                           9, 10, 15, 17, 18,  current to direct      5:14-22
                  rectifier to                       48, 64              current, which is
                  charge a                                               oriented to allow      6:7-9
                  capacitor                           Claim language current to flow
                  during                              of `713 claims 1, through it to a         6:34-37
                  forward                             9, 10, 15, 17, 18, capacitor whenever
                  pulses”                             19, 21, 48, 53     the primary power      7:8-13
                                                                         switch is on during
                                                      Figs. 1-4          a switching cycle.     7:52-54
                                                      1:36-38
                                                      2:59-62                                   9:28-29
                                                      2:63-3:2
                                                      5:19-22                                   10:1-4
                                                      6:7-9
                                                      6:34-37                                   031 File history:
                                                      7:49-52
                                                      10:1-4                                    4/20/18 Comments
                                                                                                on Statement of
                                                      713 File History                          Reasons for
                                                                                                Allowance.



                                                              8
 59788/0001-40175543v1
                  Case 1:19-cv-02293-CFC-SRF Document 64-1 Filed 02/11/21 Page 9 of 22 PageID #: 1735




                                  CogniPower’s      CogniPower’s         Fantasia’s      Fantasia’s Support
  Patent/               Term/
                                    Proposed          Support            Proposed
  Claims                Phrase
                                  Construction                          construction
                                                   January 2, 2019                       3/23/18
                                                   Amendment                             Amendment at 15
                                                   Under 37 C.F.R.
                                                   1.111, p. 37                          713 File History:
                                                                                         1/2/19 Amendment
                                                   EP 2717449 at                         at 29
                                                   [0006], [0070]                        1/2/19 Lawson Dec.
                                                   (attached to May                      at ¶ 42.
                                                   31, 2016
                                                   Information                           7/16/19 Interview
                                                   Disclosure                            summary at 2
                                                   Statement)
                                                                                         7/18/19 Applicant
                                                   031 File History                      Interview Summary
                                                                                         at 1, Figs. 1-3
                                                   EP 2717449 at
                                                   [0006], [0070]                        7/18/19 Applicant
                                                   (attached to                          Interview Summary
                                                   April 5, 2016                         at 2
                                                   Information
                                                   Disclosure                            8/2/19 Amendment
                                                   Statement)                            at 15
                                                                                         8/2/19 Second
                                                   Patents/Applicati                     Lawson Dec. at ¶
                                                   ons Cited During                      12-13.


                                                          9
59788/0001-40175543v1
                 Case 1:19-cv-02293-CFC-SRF Document 64-1 Filed 02/11/21 Page 10 of 22 PageID #: 1736




                                 CogniPower’s       CogniPower’s         Fantasia’s      Fantasia’s Support
  Patent/               Term/
                                   Proposed           Support            Proposed
  Claims                Phrase
                                 Construction                           construction
                                                   Prosecution of
                                                   031 and 713                           8/2/19 Amendment
                                                                                         at 16
                                                   US2010/015763                         8/2/19 Second
                                                   0A1 at [0062]                         Lawson Dec. at ¶
                                                                                         25.
                                                   US8976561,
                                                   10:43-60, 13:34,                      8/2/19 Amendment
                                                   13:15-61                              at 16
                                                                                         8/2/19 Second
                                                   US9035435,                            Lawson Dec. at ¶
                                                   10:16-34                              27.

                                                   US9178411,                            8/2/19 Amendment
                                                   8:40-59                               at 17
                                                                                         8/2/19 Second
                                                   US9246392,                            Lawson Dec. at ¶ 28
                                                   4:35-45                               (re Zhu), 31-33 (re
                                                                                         Szepesi).
                                                   US2005/025426
                                                   6A1 at [0012]-                        8/2/19 Amendment
                                                   [0014], [0047]                        at 23
                                                                                         8/2/19 Second
                                                   US4459651,                            Lawson Dec. at ¶
                                                   4:11-14                               59-60.


                                                          10
59788/0001-40175543v1
                 Case 1:19-cv-02293-CFC-SRF Document 64-1 Filed 02/11/21 Page 11 of 22 PageID #: 1737




                                 CogniPower’s       CogniPower’s         Fantasia’s      Fantasia’s Support
  Patent/               Term/
                                   Proposed           Support            Proposed
  Claims                Phrase
                                 Construction                           construction

                                                   US7450402,                            8/16/19 Notice of
                                                   7:13-16                               Allowability at 3

                                                   US20110096578
                                                   at [0005]-[0006]

                                                   Patents/Applicati
                                                   ons Cited During
                                                   Prosecution of
                                                   031

                                                   DE60012566T2
                                                   at [0011],
                                                   [0030], [0031]

                                                   Patents/Applicati
                                                   ons Cited During
                                                   Prosecution of
                                                   713

                                                   US10008942,
                                                   3:66-4:11




                                                          11
59788/0001-40175543v1
                  Case 1:19-cv-02293-CFC-SRF Document 64-1 Filed 02/11/21 Page 12 of 22 PageID #: 1738




                                  CogniPower’s      CogniPower’s          Fantasia’s         Fantasia’s Support
   Patent/               Term/
                                    Proposed            Support           Proposed
   Claims                Phrase
                                  Construction                           construction
’031 – 1,         Section D     Plain and ordinary Claim language Indefinite – A             Term does not
10, 64                          meaning            of `031 claims 1, POSITA would not        appear in the
                  “arranged in                     10, 64            understand this         specification. In
                  circuit”                                           terminology in          031 file history,
                                                   Figs. 1-4         context and there is    term again only
                                                   2:32:36           no intrinsic            appears in claims
                                                   6:1-4             evidence explaining     with no
                                                   7:4-8             what it means to be     commentary.
                                                   8:43-46           “arranged in circuit”
                                                   2:49-58           or not.
                                                   9:1-14
’031 – 18,        Section E     Plain and ordinary Claim language Indefinite – A             2:51-56
24, 35, 36,                     meaning            of `031 claims    POSITA would not
48, 51, 63        “connected in                    18, 24, 35, 36,   understand this         8:43-46
                  circuit”                         48, 51, 63        terminology in
                                                                     context and there is    9:1-5
                                                   Figs. 1-4         no intrinsic
                                                   2:32:36           evidence explaining     10:54-62
                                                   6:1-4             what it means to be
                                                   7:4-8             “connected in           031 File history:
                                                   8:43-46           circuit” or not.        No discussion.
                                                   2:49-58
                                                   9:1-14




                                                           12
 59788/0001-40175543v1
                  Case 1:19-cv-02293-CFC-SRF Document 64-1 Filed 02/11/21 Page 13 of 22 PageID #: 1739




                                  CogniPower’s      CogniPower’s          Fantasia’s      Fantasia’s Support
   Patent/               Term/
                                    Proposed            Support            Proposed
   Claims                Phrase
                                  Construction                           construction
’031 – 1,         Section F     Plain and ordinary Claim language Having a direct         Term does not
10                              meaning            of `031 claims 1, electrical           appear in the
                  “galvanically                    9, 10, 15, 17     connection to, on    specification.
                  connected to”                                      the same side of a
                                                   Figs. 1-4         galvanic isolation   031 File history:
                                                   2:56-58           barrier.             Term just repeated
                                                   3:36-44                                with no substantive
                                                   9:23-25                                discussion of
                                                                                          meaning.




                                                           13
 59788/0001-40175543v1
                  Case 1:19-cv-02293-CFC-SRF Document 64-1 Filed 02/11/21 Page 14 of 22 PageID #: 1740




                                    CogniPower’s      CogniPower’s           Fantasia’s        Fantasia’s Support
   Patent/               Term/
                                      Proposed            Support            Proposed
   Claims                Phrase
                                    Construction                            construction
’031 – 32,        Section H       Plain and ordinary Claim language     Indefinite – A         Term “independent”
34, 45, 47,                       meaning            of `031 Claims     POSITA would not       does not appear in
60, 62            “a leading                         32, 34, 45, 47,    understand this        the specification.
                  edge of a                          60, 62             terminology in
                  single                                                context and there is   031 File history:
                  demand pulse                       Claim language     no intrinsic           No discussion.
                  will turn on                       of `713 Claims     evidence explaining
                  the switch                         25, 54             what it means to be
                  independent                                           “independent of
                  of other                           713 File History   other demand
                  demand                                                pulses”.
                  pulses”                            04/24/2018
                                                     Amendment
                                                     Under
                                                     37 C.F.R. 1.111,
                                                     p. 10, p. 13
                                                     (claim 35)

                                                     6/6/2018 Office
                                                     Action, p. 10

                                                     10/22/18 Agenda
                                                     for In-Person
                                                     Interview, p. 7



                                                            14
 59788/0001-40175543v1
                 Case 1:19-cv-02293-CFC-SRF Document 64-1 Filed 02/11/21 Page 15 of 22 PageID #: 1741




                                 CogniPower’s       CogniPower’s         Fantasia’s      Fantasia’s Support
  Patent/               Term/
                                   Proposed           Support            Proposed
  Claims                Phrase
                                 Construction                           construction
                                                   1/2/2019
                                                   Amendment
                                                   Under
                                                   37 C.F.R. 1.111,
                                                   pp. 14, 28, 36;
                                                   pp. 48-49
                                                   (claims 28 and
                                                   57)

                                                   1/2/2019
                                                   Lawson
                                                   Declaration
                                                   Under
                                                   37 C.F.R. 1.132,
                                                   ¶¶ 74, 75, 114,
                                                   115




                                                          15
59788/0001-40175543v1
                  Case 1:19-cv-02293-CFC-SRF Document 64-1 Filed 02/11/21 Page 16 of 22 PageID #: 1742




                                   CogniPower’s      CogniPower’s         Fantasia’s        Fantasia’s Support
   Patent/               Term/
                                     Proposed          Support            Proposed
   Claims                Phrase
                                   Construction                          construction
Terms in
713 only
’713 – 1,         Section I       Plain and ordinary Claim language   When the primary      4:35-44
48                                meaning            of RE47,713      switch turns off in
                  “wherein the                       claims 1, 48     any given cycle is    7:15-22
                  determination                                       dependent solely on
                  of when to                        Figs. 1-4         inputs generated on   7:31-37
                  turn off the                                        the primary side
                  primary- side                                       with no control       713 File History:
                  switch is                                           from any secondary    4/24/18
                  originated on                                       side signals.         Amendment at 9
                  the primary
                  side and not                                                              4/24/18
                  on the                                                                    Amendment at 11
                  secondary
                  side”                                                                     11/6/18 Interview
                                                                                            summary, attached
                                                                                            agenda at 4

                                                                                            11/6/18 Interview
                                                                                            summary, attached
                                                                                            agenda at 6

                                                                                            1/2/19 Amendment
                                                                                            at 35-36


                                                           16
 59788/0001-40175543v1
                 Case 1:19-cv-02293-CFC-SRF Document 64-1 Filed 02/11/21 Page 17 of 22 PageID #: 1743




                                 CogniPower’s       CogniPower’s         Fantasia’s      Fantasia’s Support
  Patent/               Term/
                                   Proposed           Support            Proposed
  Claims                Phrase
                                 Construction                           construction
                                                                                         1/2/19 Lawson Dec.
                                                                                         at ¶ 69.

                                                                                         1/2/19 Amendment
                                                                                         at 41

                                                                                         1/2/19 Lawson Dec.
                                                                                         at ¶ 86-87.

                                                                                         1/2/19 Amendment
                                                                                         at 53
                                                                                         1/2/19 Lawson Dec.
                                                                                         at ¶ 134.




                                                         17
59788/0001-40175543v1
                  Case 1:19-cv-02293-CFC-SRF Document 64-1 Filed 02/11/21 Page 18 of 22 PageID #: 1744




                                     CogniPower’s      CogniPower’s           Fantasia’s        Fantasia’s Support
   Patent/               Term/
                                       Proposed            Support            Proposed
   Claims                Phrase
                                     Construction                            construction
’713 – 25,        Section K        Plain and ordinary Claim language     Indefinite – A         Term “independent”
54                                 meaning            of `031 Claims     POSITA would not       does not appear in
                  “the primary-                       32, 34, 45, 47,    understand this        the specification.
                  side switch                         60, 62             terminology in
                  turning on is                                          context and there is
                  in response to                      Claim language     no intrinsic
                  detecting the                       of `713 Claims     evidence explaining
                  leading edge                        25, 54             what it means to be
                  of the                                                 “independent of
                  particular                          713 File History   other demand
                  demand pulse                                           pulses” and
                  independent                         04/24/2018         “independent of any
                  of any other                        Amendment          other pulse edges
                  demand                              Under              appearing on the
                  pulses                              37 C.F.R. 1.111,   primary side”
                  conveyed                            p. 10, p. 13
                  from the                            (claim 35)
                  secondary
                  side to the                         6/6/2018 Office
                  primary side                        Action, p. 10
                  and
                  independent                         10/22/18 Agenda
                  of any other                        for In-Person
                  pulse edges                         Interview, p. 7
                  appearing on


                                                             18
 59788/0001-40175543v1
                 Case 1:19-cv-02293-CFC-SRF Document 64-1 Filed 02/11/21 Page 19 of 22 PageID #: 1745




                                 CogniPower’s       CogniPower’s         Fantasia’s      Fantasia’s Support
  Patent/               Term/
                                   Proposed           Support            Proposed
  Claims                Phrase
                                 Construction                           construction
                 the primary                       1/2/2019
                 side”                             Amendment
                                                   Under
                                                   37 C.F.R. 1.111,
                                                   pp. 14, 28, 36;
                                                   pp. 48-49
                                                   (claims 28 and
                                                   57)

                                                   1/2/2019
                                                   Lawson
                                                   Declaration
                                                   Under
                                                   37 C.F.R. 1.132,
                                                   ¶¶ 74, 75, 114,
                                                   115




                                                          19
59788/0001-40175543v1
                  Case 1:19-cv-02293-CFC-SRF Document 64-1 Filed 02/11/21 Page 20 of 22 PageID #: 1746




                                   CogniPower’s      CogniPower’s         Fantasia’s        Fantasia’s Support
   Patent/               Term/
                                     Proposed            Support           Proposed
   Claims                Phrase
                                   Construction                          construction
’713 – 52         Section L      Plain and ordinary Claim language Indefinite – unclear     Term “match” does
                                 meaning            of `713 Claim 52 what these             not appear in the
                  “such that the                                     limitations mean as    specification.
                  demand                            Fig. 1-4         they appear wholly
                  pulses                                             redundant of each
                  regulate the                      4:3-15           other and so do not
                  output port                       7:15-37          provide patentably
                  by driving the                    8:25-58          distinct limitations
                  feedback                          9:1-14           to the claim.
                  signal to
                  match the
                  reference
                  signal; the
                  flyback
                  converter
                  regulates the
                  output port to
                  have the
                  feedback
                  signal match
                  the reference
                  signal;”




                                                           20
 59788/0001-40175543v1
Case 1:19-cv-02293-CFC-SRF Document 64-1 Filed 02/11/21 Page 21 of 22 PageID #: 1747




    COLE SCHOTZ P.C.                    FISH & RICHARDSON P.C.

    /s/ Michael F. Bonkowski            /s/ Warren K. Mabey, Jr.
    Michael F. Bonkowski (No. 2219)     Douglas E. McCann
    Bradley P. Lehman (No. 5921)        Warren K. Mabey, Jr.
    500 Delaware Avenue, Suite 1410     222 Delaware Avenue, 17th Floor
    Wilmington, DE 19801                P.O. Box 1114
    (302) 652-3131 (Telephone)          Wilmington, DE 19801
    (302) 652-3117 (Facsimile)          dmccann@fr.com
    mbonkowski@coleschotz.com           mabey@fr.com
    blehman@coleschotz.com
                                        Frank E. Scherkenbach
    OF COUNSEL:                         One Marina Park Drive
                                        Boston, MA 02210-1878
    Gary R. Sorden                      scherkenbach@fr.com
    Texas Bar No. 24066124
    gsorden@coleschotz.com              Howard G. Pollack
    Niky R. Bagley                      Michael R. Headley
    Texas Bar No. 24078287              500 Arguello Street, Suite 500
    nbagley@coleschotz.com              Redwood City, CA 94063
    Timothy J.H. Craddock               pollack@fr.com
    Texas Bar No. 24082868              headley@fr.com
    tcraddock@coleschotz.com
                                        ATTORNEY FOR DEFENDANT
    COLE SCHOTZ, P.C.                   FANTASIA TRADING, LLC
    901 Main Street, Suite 4120         D/B/A ANKERDIRECT
    Dallas, Texas 75202
    Tel: (469) 557-9390
    Fax: (469) 533-1587


    ATTORNEYS FOR PLAINTIFF
    COGNIPOWER LLC


   Dated: February 11, 2021




                                        21
   59788/0001-40175543v1
Case 1:19-cv-02293-CFC-SRF Document 64-1 Filed 02/11/21 Page 22 of 22 PageID #: 1748




                              CERTIFICATE OF SERVICE

            I, Michael F. Bonkowski, hereby certify that, on February 11, 2021, I caused

   a true and correct copy of the foregoing document to be served on the following

   counsel in the manner indicated:

            BY E-MAIL

            Douglas E. McCann
            Warren K. Mabey, Jr.
            222 Delaware Avenue, 17th Floor
            P.O. Box 1114
            Wilmington, DE 19801
            dmccann@fr.com;
            mabey@fr.com

            Frank E. Scherkenbach
            One Marina Park Drive
            Boston, MA 02210-1878
            scherkenbach@fr.com

            Howard G. Pollack
            Michael R. Headley
            500 Arguello Street, Suite 500
            Redwood City, CA 94063
            pollack@fr.com;
            headley@fr.com

            ATTORNEY FOR DEFENDANT
            FANTASIA TRADING, LLC
            D/B/A ANKERDIRECT




                                             22
   59788/0001-40175543v1
